PER CURIAM.
The following Rules are hereby amended to read as follows:
Rule 7.010(b) Scope. These rules are applicable to all actions of a civil nature in the County Judges’ Courts, County Courts, Justice of Peace Courts, Small Claims Courts, and in all other courts in which civil jurisdiction is limited to actions at law in which the demand or value of property involved does not exceed $1,000.00 exclusive of costs, interest and attorney’s fees.
Rule 7.100(b) Permissive Counterclaim. Any claim or setoff of the defendant against the plaintiff, not arising out of the transaction or occurrence which is the subject matter of plaintiff’s claim, may be filed not less than five days before the appearance date or within such time as the court designates, and tried, providing that such permissive claim is within the jurisdiction of the court.
Rule 7.110(a) (1) By Parties. Except in actions where property has been seized or is in the custody of the court, an action may be dismissed by plaintiff without order of court, (i) by plaintiff informing the defendant and clerk of the dismissal before the trial date fixed in the notice to appear, or before retirement of the jury in a case tried before a jury or before submission of *298a nonjury case to the court for decision, or (ii) by filing a stipulation of dismissal signed by all parties who have appeared in the action. Unless otherwise stated, the dismissal is without prejudice, except that a dismissal operates as an adjudication upon the merits when a plaintiff has once dismissed in any court an action based on or including the same claim.
(b) Involuntary dismissal. Any party may move for dismissal of an action or of any claim against him for failure of an adverse party to comply with these rules or any order of court. After a party seeking affirmative relief in an action has completed the presentation of his evidence, any other party may move for a dismissal on the ground that upon the facts and the law the party seeking affirmative relief has shown no right to relief without waiving his right to offer evidence in the event the motion is not granted. The court may then determine them and render judgment against the party seeking affirmative relief or may decline to render any judgment until the close of all the evidence. Unless the court in its order for dismissal otherwise specifies, a dismissal under this subdivision and any dismissal not provided for in this rule, other than a dismissal for lack of jurisdiction or for improper venue or for lack of an indispensable party, operates as an adjudication upon the merits.
(c) Dismissal of Counterclaim. The provisions of this rule apply to the dismissal of any counterclaim.
Rule 7.210(b) Stipulation. The judge shall note the terms of such stipulation in the file; the stipulation may be set out in the judgment or made a part of the judgment by reference to “the stipulation made in open court.”
The Table of Contents is hereby amended by striking “or Cross-Claim” under Rule 7.110(c).
CALDWELL, C. J., and ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.